Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 1 of 27 PageID #: 377



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK




          -----------------------------X
                                       :
          WINDWARD BORA LLC,           :
                                       :          19-CV-4601 (RRM)(JO)
                          Plaintiff,   :
                                       :          January 22, 2020
                                       :
                     V.                :          Brooklyn, New York
                                       :
          VADIM BORODYANSKY, et al.,   :
                                       :
                          Defendant.   :
          -----------------------------X


               TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                     BEFORE THE HONORABLE JAMES ORENSTEIN
                        UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:               RAFI HASBANI, ESQ.




          For the Defendant:               CHRISTOPHER VILLANTI, ESQ.


          Audio Operator:


          Court Transcriber:               ARIA SERVICES, INC.
                                           c/o Elizabeth Barron
                                           102 Sparrow Ridge Road
                                           Carmel, NY 10512
                                           (845) 260-1377



          Proceedings recorded by electronic sound recording,
          transcript produced by transcription service
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 2 of 27 PageID #: 378
                                                                             2



   1                 THE CLERK:      Civil cause for pretrial

   2   conference, Windward Bora LLC v. Borodyansky, et al.,

   3   docket number 19-CV-4601.

   4                 Would you both please state your appearances

   5   for the record, starting with the plaintiff.

   6                 MR. HASBANI:      Good morning, your Honor.

   7   Rafi Hasbani from Hasbani & Light, attorney for the

   8   plaintiff.

   9                 THE COURT:      Good morning.

  10                 MR. VILLANTI:       Christopher Villanti, Petroff

  11   Amshem LLP, for defendants Borodyansky and Rytova.

  12                 THE COURT:      Good morning.

  13                 I have your letter from January 13 th asking

  14   to reopen discovery.         I don’t understand, you sent

  15   discovery to the wrong address and then didn’t follow

  16   up for months?

  17                 MR. HASBANI:      Well, we sent it and it didn’t

  18   come back to us for about a month and a half, so we

  19   were under --

  20                 THE COURT:      So all that time, you just

  21   thought, it’s overdue but --

  22                 MR. HASBANI:      It wasn’t overdue.        They were

  23   still within their time to repsond.

  24                 THE COURT:      A month and a half later, they

  25   were still within thirty days?
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 3 of 27 PageID #: 379
                                                                             3



   1                 MR. HASBANI:      Maybe a little bit -- it took

   2   about -- just over -- sorry, not a month and a half.

   3   We mailed it out on November 21 st .

   4                 THE COURT:      Whoa, wait, stop.       You mailed it

   5   out on November 21 st ?

   6                 MR. HASBANI:      That was our deadline to serve

   7   discovery.

   8                 THE COURT:      All right, okay, November 21 st .

   9                 MR. HASBANI:      And it was returned by mail on

  10   December 24 th .

  11                 THE COURT:      And all that time, you’re not in

  12   touch with them.        And you didn’t say, hey, where’s your

  13   discovery?

  14                 MR. VILLANTI:       I didn’t, your Honor.        Just

  15   speaking frankly, and I don’t think my adversary would

  16   disagree, in foreclosure, it’s not that uncommon to not

  17   do formal discovery, so I didn’t really think anything

  18   of the fact that -- especially from a bank to a

  19   borrower, so I didn’t think anything was out of the

  20   ordinary when I didn’t get any demands.              I know I

  21   served my demands on November 15 th , including by email

  22   and mail.     So when I didn’t get anything by email, I

  23   assumed that they just weren’t serving demands on me.

  24                 THE COURT:      What do you need?

  25                 MR. HISBANI:      Well, they’re claiming that
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 4 of 27 PageID #: 380
                                                                             4



   1   they have this letter that accelerated the loan.                 We

   2   don’t have it.

   3                 MR. VILLANTI:       As I indicated last time --

   4                 THE COURT:      Just yes or no, do you have the

   5   letter?

   6                 MR. VILLANTI:       I don’t have it right now,

   7   although when I finally --

   8                 THE COURT:      Not right now.       How long --

   9   you’ve been talking about or your clients have been

  10   talking about this letter for a long time.               Where is

  11   it?

  12                 MR. VILLANTI:       They don’t have it.        At least

  13   I don’t have it.        If they do have it, they haven’t

  14   given it to me yet.

  15                 THE COURT:      Call them up and find out where

  16   it is.

  17                 MR. VILLANTI:       I called them when we finally

  18   did get the demands to say, we just got these, we need

  19   to figure it out because, technically, discovery ends

  20   in a week.      By the time I got them and called them,

  21   they were out of the country.           They just returned

  22   Monday night so they’re now --

  23                 THE COURT:      They didn’t have phones where

  24   they were.

  25                 MR. VILLANTI:       No, they do, but they don’t
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 5 of 27 PageID #: 381
                                                                             5



   1   have access to documents.          I did call them while they

   2   were --

   3                 THE COURT:      Mr. Villanti -- I was about to

   4   use a phrase I should not in a courtroom to describe

   5   what that is.       This issue has been with you for years.

   6                 MR. VILLANTI:       Not for years.

   7                 THE COURT:      How long?

   8                 MR. VILLANTI:       For months, a couple of

   9   months.

  10                 THE COURT:      A couple of months?        And in

  11   state court, how long?

  12                 MR. VILLANTI:       Also, it was filed in 2019.

  13                 THE COURT:      How long ago in 2019?

  14                 MR. VILLANTI:       I have a copy of the summons

  15   and complaint.

  16                 THE COURT:      But how long has it been since

  17   your clients have said, we’ve got this letter?

  18                 MR. VILLANTI:       I don’t know the exact number

  19   of months.

  20                 THE COURT:      Did I ask you for the exact

  21   number?

  22                 MR. VILLANTI:       I’m not -- I’m not sure, your

  23   Honor, when we filed it.          It was definitely in 2019, I

  24   just don’t remember which month it was.              I have a copy

  25   of --
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 6 of 27 PageID #: 382
                                                                              6



   1                 THE COURT:      All that time, you’ve never

   2   said, look, if we’re going to rely on this, I need to

   3   see it.

   4                 MR. VILLANTI:       I absolutely said that.          I

   5   absolutely said that.         And what I explained to them was

   6   -- on a couple of occasions was, understand that --

   7                 THE COURT:      Okay, let’s do this.

   8                 MR. VILLANTI:       Sorry.

   9                 THE COURT:      He’ll have it in his hands

  10   tomorrow or it doesn’t exist.           Fair enough?

  11                 MR. VILLANTI:       I suppose that’s fair enough.

  12   I’ll call them when we get back to the office.

  13                 THE COURT:      And you’ll stipulate that you

  14   can’t -- it doesn’t exist if you can’t get it to him by

  15   tomorrow.

  16                 MR. VILLANTI:       I mean, if the Court orders

  17   that, I’ll obviously comply.           I would prefer not to

  18   stipulate to something like that but --

  19                 THE COURT:      What’s the date by which it will

  20   be in his hands or you agree that it doesn’t exist?

  21                 MR. VILLANTI:       If I could get the normal

  22   twenty days of discovery that I would normally get if

  23   they had served timely.

  24                 THE COURT:      You’ve had months.        Come on,

  25   seriously.
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 7 of 27 PageID #: 383
                                                                             7



   1                 MR. VILLANTI:       I understand that, your

   2   Honor.

   3                 THE COURT:      How long does it take your

   4   clients to find it?

   5                 MR. VILLANTI:       A week?    Can you give me a

   6   week?

   7                 THE COURT:      Why?    They either have it or

   8   they don’t.

   9                 MR. VILLANTI:       I understand that, your

  10   Honor.     They’re just getting back into the country.

  11                 THE COURT:      Get them on the phone right now.

  12                 MR. VILLANTI:       I don’t have their number on

  13   me, with me.

  14                 THE COURT:      Are you kidding me?

  15                 MR. VILLANTI:       I don’t have their phone

  16   number accessible to me in my cell phone right now.

  17                 THE COURT:      Who does?

  18                 MR. VILLANTI:       I could call my office.

  19                 THE COURT:      Get it.

  20                 MR. VILLANTI:       No problem.      Should I step

  21   out?

  22                 THE COURT:      Do it here if you like.         We’re

  23   not going to have this nonsense where you’re pointing

  24   at people that you can’t reach to offer an excuse for a

  25   document that they’ve been talking about for months.
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 8 of 27 PageID #: 384
                                                                             8



   1                 MR. VILLANTI:       Understood.

   2                 THE COURT:      While he’s calling, is there

   3   anything else that you’re looking for, or is it just

   4   that?

   5                 MR. HASBANI:      Mainly just that, your Honor.

   6   The state action --

   7                 THE COURT:      Anything else, you should have

   8   taken care of.

   9                 (Mr. Villanti is calling his office.)

  10                 THE COURT:      Let me make clear, Mr. Villanti,

  11   you’re free to stay here but also, if you wish to have

  12   privacy, please use the conference room.

  13                 MR. VILLANTI:       Sure, thank you, your Honor.

  14                 THE COURT:      Any objection to me talking

  15   settlement with Mr. Hasbani while you’re doing that?

  16                 MR. VILLANTI:       No, none whatsoever.

  17                 (Mr. Villanti exits the courtroom.)

  18                 THE COURT:      All right, what do you really

  19   want, Mr. Hasbani?

  20                 MR. HASBANI:      Per my --

  21                 THE COURT:      You’re not getting what’s in

  22   your letter and that’s clearly not where you would

  23   settle.     What’s really going to settle it?

  24                 MR. HASBANI:      I don’t know if they’re

  25   looking to get a full (ui) payout and make a payment in
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 9 of 27 PageID #: 385
                                                                              9



   1   one shot or are they looking to modify?

   2                 THE COURT:      Well, give me options.         What

   3   would you take?

   4                 MR. HASBANI:      We’re available -- we’re open

   5   to both.

   6                 THE COURT:      Yes, I’m sure you are.         Give me

   7   the specifics.

   8                 MR. HASBANI:      The current authority that we

   9   have is what I’ve put in my letter.

  10                 THE COURT:      But what’s the real authority?

  11   Come on.

  12                 MR. HASBANI:      That is the real authority

  13   that I have right now.

  14                 THE COURT:      So about $4,800 monthly over

  15   five years, $5,000 down payment.            What does “cash for

  16   keys” mean?

  17                 MR. HASBANI:      Cash for keys would be, give

  18   him money to move out of the property, a deed in lieu.

  19                 THE COURT:      Say again?

  20                 MR. HASBANI:      It’s basically a deed in lieu.

  21   We give them -- they forfeit the property --

  22                 THE COURT:      Oh, I see.

  23                 MR. HASBANI:      -- in total forgiveness of the

  24   loan and we give them --

  25                 THE COURT:      Okay, so that’s a separate
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 10 of 27 PageID #: 386
                                                                             10



    1   option.

    2                 MR. HASBANI:      Yeah.

    3                 THE COURT:     Got it.

    4                 MR. HASBANI:      We would give them $10,000 and

    5   moving costs.

    6                 THE COURT:     Okay.      The loan was originally

    7   for how much, 400-some-odd?

    8                 MR. HASBANI:      Yes.     I can pull up the exact

    9   amount.

  10                  THE COURT:     And they’ve made payments or no?

  11                  MR. HASBANI:      Payments were made.

  12                  THE COURT:     How much have they paid

  13    altogether so far?

  14                  MR. HASBANI:      Just give me one second to

  15    pull up the payment history.            Towards the principal --

  16                  THE COURT:     No.     What have they paid?

  17                  MR. HASBANI:      Oh, fully?     I don’t have that

  18    information.

  19                  THE COURT:     Why not?      You don’t have it,

  20    okay?

  21                  MR. HASBANI:      The loan has been in default

  22    since --

  23                  THE COURT:     How much have they paid in

  24    principal so far?

  25                  MR. HASBANI:      In principal, they’ve paid
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 11 of 27 PageID #: 387
                                                                             11



    1   roughly $12,000.

    2                 THE COURT:     Okay, because most of it has

    3   been interest.

    4                 MR. HASBANI:      Yes.

    5                 THE COURT:     Any idea ball park how much

    6   interest they’ve already paid you, not you but your

    7   predecessor?

    8                 MR. HASBANI:      No.    I guess they were current

    9   on the loan for about nine years.

  10                  THE COURT:     Nine years?      With a roughly

  11    payment of what?

  12                  MR. HASBANI:      I believe it was roughly

  13    around $2,500 or #3,000.

  14                  THE COURT:     Okay, let’s call it $2,500.           So

  15    at that rate, they’ve already paid in $270,000.

  16                  MR. HASBANI:      Mm-hmm.

  17                  THE COURT:     How much did your clients pay

  18    for this asset?

  19                  MR. HASBANI:      They never disclose that

  20    information to the attorneys.

  21                  THE COURT:     Find out.      Call up and find out.

  22                  MR. HASBANI:      I can get that information.

  23                  THE COURT:     Yeah.

  24                  MR. HASBANI:      But they usually never

  25    disclose that to us.
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 12 of 27 PageID #: 388
                                                                             12



    1                 THE COURT:     Okay.      I’ll assume it’s zero

    2   unless you want to tell me otherwise.             You’re willing

    3   to accept -- the original principal was how much?

    4                 MR. HASBANI:      408.

    5                 THE COURT:     408, but you’re willing to

    6   accept 469 after they’ve paid --

    7                 MR. HASBANI:      Well, it’s been accruing

    8   interest, your Honor --

    9                 THE COURT:     Yeah, I get it.

  10                  MR. HASBANI:      -- for about seven years.

  11                  THE COURT:     So you’ll generously -- can I

  12    speak in front of him or no?

  13                  MR. HASBANI:      Sure.

  14                  THE COURT:     You’ll generously accept 469,000

  15    to pay off a loan of 408,000, after they’ve already

  16    paid about a quarter of a million dollars.               And you

  17    won’t tell me what your client paid for the loan.

  18                  MR. HASBANI:      I didn’t say I wouldn’t tell

  19    you, I said I do not have that information.

  20                  THE COURT:     Your client won’t tell me.

  21                  MR. HASBANI:      Okay.

  22                  THE COURT:     If you want, go out and call

  23    them and say, I want to know.

  24                  MR. HASBANI:      Okay.

  25                  THE COURT:     When is he going to have the
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 13 of 27 PageID #: 389
                                                                             13



    1   document?

    2                 MR. VILLANTI:      If it’s possible to give us

    3   until the end of the week.          Then at that point, if I

    4   don’t have it, I’ll go by whatever they produce.                They

    5   produced -- I got their stuff yesterday.              I haven’t

    6   fully looked through it.         Just thumbing through before

    7   we started here today, I saw for example a 2013 letter

    8   that referenced the full charge-off.             I saw a 2016

    9   letter that references acceleration specifically.                 So I

  10    need to look fully at what they produced and then other

  11    than that --

  12                  THE COURT:     You’re going to rely on it’s by

  13    Friday or it doesn’t exist.

  14                  MR. VILLANTI:      I understand, your Honor.

  15    Otherwise, we will absolutely be bound by whatever they

  16    produce and what I have.         If it’s not six years before

  17    this action, then we will withdraw that counterclaim.

  18                  THE COURT:     What are you willing to do to

  19    settle?

  20                  MR. VILLANTI:      I spoke to Mr. Borodyansky

  21    when he -- right before he got back into the country

  22    actually.     What I indicated in the letter that was

  23    emailed to you is what he can do.            If you’re in

  24    foreclosure, you basically settle one of two ways:

  25    Either you fully pay off, which rarely happens.
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 14 of 27 PageID #: 390
                                                                             14



    1                 THE COURT:     Right.

    2                 MR. VILLANTI:      Or reinstate, for example,

    3   although I don’t think that’s ever -- I don’t know what

    4   the reinstatement figure even is.            Otherwise, you do a

    5   short payoff, where you pay less than what’s fully owe

    6   and that’s accepted in full satisfaction, or you do a

    7   modification.      He’s willing to do both.          If he does a

    8   modification, he said he can really only afford up to

    9   $1,700 a month.       I don’t know if that covers -- it’s

  10    not a huge loan but it’s not insignificant.               As far as

  11    a short payoff, he basically said if he had to pay

  12    today, he could do 60,000.          If they gave him between

  13    thirty to sixty days, he could get up to 120,000, and

  14    that’s what he can do.

  15                  THE COURT:     All right, let’s wait for him to

  16    come back.

  17                  (Pause in proceedings.)

  18                  MR. VILLANTI:      Your Honor, I’m sorry.         With

  19    regard to any -- going forward on discovery

  20    specifically, the only thing I’m concerned about given

  21    that I just got the responses yesterday is to the

  22    extent that I feel that they’re inadequate.               For

  23    example, I looked at --

  24                  THE COURT:     If it’s about discovery, let’s

  25    not talk ex parte.
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 15 of 27 PageID #: 391
                                                                             15



    1                 MR. VILLANTI:      Fair enough.

    2                 THE COURT:     The offer you’ve described, the

    3   short payout or the reinstatement, the restructuring,

    4   they’re not going to accept either of those numbers.

    5   You know that, right?

    6                 MR. VILLANTI:      I’m familiar with this

    7   particular investor so I’m sure that they’re not going

    8   to accept it.

    9                 THE COURT:     Do you want to talk about

  10    something that they might accept or it’s take it or

  11    leave it?

  12                  MR. VILLANTI:      It unfortunately has to be

  13    that because it’s not even a situation where that’s the

  14    starting figure and we can work up.

  15                  THE COURT:     That’s really it.

  16                  MR. VILLANTI:      I asked him, what’s the max

  17    you could really do.

  18                  THE COURT:     All right, so you’re prepared to

  19    walk out of here without a settlement.

  20                  MR. VILLANTI:      I’d prefer not to but,

  21    unfortunately, I have to, if that’s the case.

  22                  THE COURT:     All right.

  23                  (Pause in proceedings.)

  24                  MR. HASBANI:      Your Honor, I’m sorry, if I

  25    could just take my laptop and step out.              My client is
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 16 of 27 PageID #: 392
                                                                             16



    1   trying to give me some information that I’m trying to

    2   correspond with.

    3                 THE COURT:     All right, how long do you need?

    4                 MR. HASBANI:      Five minutes.

    5                 THE COURT:     Take two.

    6                 MR. HASBANI:      Thank you.

    7                 (Pause in proceedings.)

    8                 THE COURT:     All right, what have you got?

    9                 MR. HASBANI:      It was purchased in a pool so

  10    I don’t know the amount paid for the loan specifically.

  11                  THE COURT:     So this is not about in any way

  12    recouping what you’ve paid because you don’t know or

  13    your client doesn’t know.

  14                  MR. HASBANI:      There’s a contract, your

  15    Honor, which allows us to enforce the contract.

  16                  THE COURT:     No, I get it.       But in terms of

  17    settlement, it has nothing to do with making sure you

  18    get back what you paid.         You just want to get every

  19    penny you can, I get it.

  20                  MR. HASBANI:      Nobody prepares a business

  21    model based on breaking out even, your Honor.               There’s

  22    overhead, there’s time, all that’s valuable.

  23                  THE COURT:     And that’s something you think

  24    I’m not aware of.       Okay, thank yuou.        Anything else

  25    you’d like to tell me that you think I don’t know
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 17 of 27 PageID #: 393
                                                                             17



    1   because it sounds like there are pretty basic things

    2   I’m not aware of.

    3                 MR. HASBANI:      Just with regard to what I

    4   stated before, I was off on the amounts paid.               The

    5   amounts paid were roughly about $10,000 per year in

    6   interest.     So it was a period of about eight years, so

    7   it was roughly between $80,000 and $100,000.

    8                 THE COURT:     Guys, I get the feeling that

    9   neither one of you is in a position to get to a point

  10    where you’re going to settle this case.              Where are you

  11    in talking to each other?

  12                  MR. HASBANI:      Us as attorneys have been in

  13    discussion, but considering that the defendants have

  14    been out of the country, I guess, there hasn’t been

  15    significant talks with their attorney.

  16                  THE COURT:     All right, but you are where

  17    you’re going to be?

  18                  MR. HASBANI:      No, I definitely have some

  19    wiggle room but at this point, I’d be bidding against

  20    myself.     I don’t even know what they’re interested in.

  21                  THE COURT:     What are (ui).

  22                  MR. VILLANTI:      So basically, what he

  23    indicated to me was, if they went down the mod route,

  24    it would be -- he couldn’t do realistically probably

  25    more than $1,700 a month.          If it was a short payoff, he
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 18 of 27 PageID #: 394
                                                                             18



    1   could do let’s say -- if it was today, it could be 60

    2   but if you gave him like thirty to sixty days, he could

    3   to up to 120.      That’s the best he could do.

    4                 MR. HASBANI:      Okay, I can relay those to my

    5   client.    These are the first counteroffers I’m hearing.

    6   As far as we’re aware, the property is worth about two

    7   million dollars.       There’s another mortgage on it worth

    8   about a million and change, so there’s plenty of equity

    9   in the property.       I’ll relay it to my client and as

  10    soon as I hear back, I’ll relay whatever counteroffer

  11    that my client might have to counsel.

  12                  THE COURT:     They’re available right now,

  13    right?

  14                  MR. HASBANI:      Correct.

  15                  THE COURT:     Okay, so let’s go.

  16                  MR. HASBANI:      Okay.

  17                  (Pause in proceedings.)

  18                  MR. HASBANI:      With regard to this kind of

  19    payout, I think we’re just way too far apart.               However,

  20    with regard to the monthly payments, we can do

  21    something somewhere in the realm of $2,500 a month with

  22    an initial down payment of $5,000, five years payments

  23    of interest only with a balloon payment at maturity.

  24                  MR. VILLANTI:      I mean, I can talk to my

  25    client.    I’m pretty certain that he’s not going to be
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 19 of 27 PageID #: 395
                                                                             19



    1   interested in an interest-only mod where he’s going to

    2   pay them tens of thousands of dollars for just interest

    3   on the loan.

    4                 THE COURT:     Right, to stay in the house.

    5                 MR. VILLANTI:      Basically.      It doesn’t -- it

    6   wouldn’t affect the principal balance at all.               I

    7   suppose the hope would be that at the end of five

    8   years, he would then refinance, because it’s a balloon

    9   at the end.      So it’s just taking -- it’s paying them up

  10    to let’s say -- I don’t know from doing the math

  11    quickly in my head but $90,000 on the hope that he can

  12    refinance in five years?

  13                  THE COURT:     They’re basically saying they

  14    will rent you the house for $2,500 a month.

  15                  MR. VILLANTI:      Like I said, I’m happy to

  16    call him but I’m pretty certain I already know what the

  17    answer is.

  18                  THE COURT:     Okay.    Look, if you think we’re

  19    getting nowhere, that’s fine.           You don’t have to

  20    settle.

  21                  MR. VILLANTI:      That’s fine.

  22                  THE COURT:     Okay, so --

  23                  MR. HASBANI:      I do believe based on my

  24    client’s notes that the defendants at one point when

  25    the demand letters were sent out, that they reached out
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 20 of 27 PageID #: 396
                                                                             20



    1   to the servicer and discussed possible reinstatement.

    2   I mean, that’s also an option.

    3                 MR. VILLANTI:      I don’t have the

    4   reinstatement figures.

    5                 MR. HASBANI:      I know I have them somewhere.

    6   Reinstatement is approximately $285,000.

    7                 MR. VILLANTI:      Again, I’m happy to call him

    8   but, again, if the most he can do in sixty days on a

    9   payoff would be 120, I don’t see how he could come up

  10    with 280 to do a reinstatement.

  11                  THE COURT:     Look, you guys keep talking to

  12    each other but I just think -- you’re saying he can’t

  13    do and you’re saying that --

  14                  MR. VILLANTI:      He can’t take less.

  15                  THE COURT:     Not that they can’t and that’s

  16    the thing.     We don’t know if they paid anything

  17    specifically for this but they don’t care about -- they

  18    just don’t care if your guy is out on the street, they

  19    want a certain amount of money.           Okay, that’s their

  20    right.

  21                  Let’s talk about discovery.          You’re going to

  22    give him whatever he is going to get by Friday and

  23    you’re going to be bound by that in terms of your

  24    counterclaim.

  25                  MR. VILLANTI:      I told him to give me
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 21 of 27 PageID #: 397
                                                                             21



    1   everything he has by Friday.

    2                 THE COURT:     Anything you’re missing from the

    3   plaintiff?

    4                 MR. VILLANTI:      Like I said, I have to review

    5   everything.      I think there might be some -- only

    6   because for example, I asked for all correspondence

    7   between plaintiff and its predecessors and my clients,

    8   and I got like ten letters from 2013.             This is a 2004

    9   loan and there are no mortgage statements, there’s no

  10    anything else but like a few letters from 2013.

  11                  And also, for payment history, the only

  12    payment history I got was the last few months that

  13    they’ve had the loan but not the whole course of the

  14    loan.    Just grazing through it today because like I

  15    said, I got it yesterday, I noticed those things were

  16    missing, so I assume there’s going to be at least

  17    those.

  18                  MR. HASBANI:      I can request --

  19                  THE COURT:     Why doesn’t he have that

  20    already?

  21                  MR. HASBANI:      This is what I have in my

  22    possession currently.

  23                  THE COURT:     Obviously, that’s not the

  24    question.     Your responsibility to provide discovery on

  25    behalf of your client is not limited to what you carry
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 22 of 27 PageID #: 398
                                                                             22



    1   around in your pocket.         Why has your client not

    2   provided everything responsive to the requests?

    3                 MR. HASBANI:      We’ve provided everything

    4   we’ve received from our predecessors and we have

    5   requested additional documents, if they’re out there.

    6   Also, a lot of the documents that are being requested

    7   are within the possession of the defendant.               I mean,

    8   monthly invoice statements have been sent to them over

    9   the course of the loan.

  10                  THE COURT:     And you know that that’s not an

  11    excuse for fulfilling your obligations.              Look, you

  12    don’t just get to say, well, whatever we can get from

  13    our predecessors.       This is your loan you’re suing on.

  14                  MR. HASBANI:      Correct.

  15                  THE COURT:     Get him everything from your

  16    client, from the predecessors, by Friday or you’re

  17    precluded.

  18                  MR. HASBANI:      Okay.    If I can have some more

  19    time --

  20                  THE COURT:     Why?

  21                  MR. HASBANI:      It’s going to be difficult

  22    to --

  23                  THE COURT:     Yeah, it’s difficult to do that

  24    in a couple of days.        Why haven’t you done what your

  25    client is supposed to do?
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 23 of 27 PageID #: 399
                                                                             23



    1                 MR. HASBANI:      We’ve been working --

    2                 THE COURT:     You’re telling them to do what

    3   they’re supposed to do.         Why don’t you have the same

    4   obligation?

    5                 MR. HASBANI:      I have agreed to give him

    6   until February 7 th to respond.         I mean, those were the

    7   dates that we both agreed upon.           It’s been a court-

    8   imposed deadline for Friday, which I haven’t objected

    9   to or agreed to.       But if I’m going to be bound by the

  10    same deadline, it’s going to be practically impossible

  11    for me to get more than what I already have by Friday.

  12                  THE COURT:     It’s practically impossible to

  13    get it in two days.        You still haven’t explained to me

  14    why, in all these months that you’ve been prepared the

  15    case, you haven’t made sure that your client produces

  16    what its required to produce.           You know what’s going to

  17    be needed.

  18                  MR. HASBANI:      We’ve reached out -- we’ve

  19    reached out to the prior servicers.

  20                  THE COURT:     Have you issued a subpoena?

  21                  MR. HASBANI:      We are in the process of that,

  22    issuing a subpoena to --

  23                  THE COURT:     So the answer is no, you have

  24    not.

  25                  MR. HASBANI:      No, we have not.
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 24 of 27 PageID #: 400
                                                                             24



    1                 THE COURT:      Why?

    2                 MR. HASBANI:      Because they just got back to

    3   us on --

    4                 THE COURT:      What does it matter?        Look, you

    5   never know if they’re going to do it voluntarily or

    6   not.      You have legal compulsion at your disposal.             Why

    7   don’t you use it?

    8                 MR. HASBANI:      Because they tend to do it

    9   voluntarily considering it’s our loan at this point.

  10    However --

  11                  THE COURT:      February 7 th , both sides, not a

  12    day more.      You’re precluded for anything that you don’t

  13    produce.      If you’re hampered by something to prove your

  14    case that the other side doesn’t produce, come back to

  15    me and I’ll come up with an appropriate remedial

  16    measure.

  17                   Guys, if you’re going to have further cases

  18    here, don’t take it upon yourselves to decide which

  19    deadlines you’re going to comply with and which you’re

  20    going to blow off.        Got it?

  21                   MR. HASBANI:     Yes.

  22                   THE COURT:     Give me a status report by

  23    February 8 th , meaning you’ll have everything by February

  24    7 th -- I’m sorry, February 8 th is a Saturday, February

  25    10 th .   You’ll have it by February 7 th , you’ll review it
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 25 of 27 PageID #: 401
                                                                             25



    1   quickly, you’ll let me know if you’ve got what you need

    2   or not.    Anything else for today?

    3                 MR. HASBANI:      No.

    4                 THE COURT:     And there are not going to be

    5   any motions, right?

    6                 MR. VILLANTI:      I assume eventually --

    7                 MR. HASBANI:      Summary judgment.

    8                 MR. VILLANTI:      -- you’re going to want to

    9   move for summary judgment.

  10                  THE COURT:     But haven’t you already missed

  11    the deadline or aren’t you going to?

  12                  MR. VILLANTI:      I believe the deadline is

  13    February 5 th , if I’m not mistaken.

  14                  THE COURT:     Right, and you’re not going to

  15    have your full record by then.           So why are you going to

  16    bother with motion practice if you don’t have a record

  17    on which you can make a motion?

  18                  MR. VILLANTI:      I certainly doubt, especially

  19    if we don’t have the acceleration letter, that we’re

  20    going to move for summary judgment.

  21                  THE COURT:     Right.

  22                  And you’re not going to if you don’t have a

  23    full record, right, or if you haven’t provided full

  24    discovery?

  25                  MR. HASBANI:      I hope to have provided full
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 26 of 27 PageID #: 402
                                                                             26



    1   discovery by then, and then move for summary judgment

    2   based on what I’ve provided.

    3                 THE COURT:     By when?      You just said February

    4   7 th so you’re planning to get past that deadline.

    5                 MR. HASBANI:      Correct.

    6                 THE COURT:     All right.      Look, if you’ve got

    7   a record by which you can -- on which you can,

    8   consistent with Rule 11, make a motion for summary

    9   judgment or start that process by February 5 th , I can’t

  10    stop you, but I’m not extending that deadline because

  11    nobody really benefits from that.

  12                  Anything else for today?

  13                  MR. HASBANI:      No.

  14                  THE COURT:     I’m sorry, one other thing.

  15    When is your joint pretrial order due?             I just want to

  16    make sure you get that in on time.

  17                  MR. VILLANTI:      That would be March 9 th , your

  18    Honor.

  19                  THE COURT:     March 9 th , okay.     So you’ll get

  20    that in by then.       All right, thank you folks.

  21                  MR. VILLANTI:      Thank you, your Honor.

  22                  MR. HASBANI:      Thank you, your Honor.

  23                               * * * * * * *

  24

  25
Case 1:19-cv-04601-RRM-JO Document 29 Filed 03/09/20 Page 27 of 27 PageID #: 403
                                                                             27



    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18           I certify that the foregoing is a correct

  19    transcript from the electronic sound recording of the

  20    proceedings in the above-entitled matter.

  21

  22

  23

  24

  25    ELIZABETH BARRON                               February 20, 2020
